DETAILED ACTION
This is in response to applicant's communication filed on 01/19/2020, wherein:
Claim 1-9 and 11-21 are pending.
Claim 21 is new.
Claim 10 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to pending claim have been considered but are moot because of the new ground of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6, 10-11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 20170186169 A1) in view of Ganjineh et al. (US 20200098135 A1).

Regarding claim 1, Viswanath discloses a method for generating a  re-arranged sequence of real-time streamed images for triangulation of a feature (abstract), comprising:
(Fig. 1, Fig. 2A, Fig. 9 step 910, par. 0032, 0039, par. 0078 disclose obtaining real time image stream by camera of a vehicle); extracting a sequence of images from the real-time stream, wherein the images comprise at least a first image being captured later in time than a second image (Fig. 1, Fig. 2A, Fig. 9 step 910, par. 0032, 0039, par. 0078 disclose obtaining real time image stream by camera during a drive including a sequence of frame – i.e. two or more image – since it is a sequence of image frame stream there would be an image captured later in time than another image such as frame t , frame t-1, Fig. 5-8); 
re-arranging the first image and second image in reverse time order based on respective image capture times (Fig. 9 step 930 and par. 0079 disclose modifying frame stack FIFO to LIFO – i.e. reverse the sequence); and
providing the re-arranged sequence of the  images for the triangulation of the feature (Fig. 3, par. 0030, 0036-0040, Fig. 9 step 950, and par. 0079 disclose controlling 3D cloud point based on the image frames in the frame stack using triangulation for determining location of feature such as stop sign, pedestrian).
However, the reference does not explicitly indicate the triangulation perform during a drive.
(Fig. 11 par. 0051, 0070, 0211, and 0217).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Viswanath, and have triangulation during a drive, as taught by Ganjineh because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to triangulate feature during a drive.

Regarding claim 4, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, wherein the extracting of the sequence of the images is based on movement of the feature relative to a center of each of the images (Viswanath - Fig. 3 and par. 0038 – “Individual tracks 320, 322 define the motion of the key points 308, 310, and 312 from frame to frame. The position of the 3D point 314 in the 3D scene can be determined by computing the back-projected 3D ray 316 originating from the camera center of frame n 302 and passing through key point 308 in frame n 302, computing the back-projected 3D ray 318 originating from the camera center of frame n+2 306 and passing through key point 312 in frame n+2 306, and finding the intersection 314 of the two rays 316, 318”).

claim 6, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, wherein the feature triangulation is performed by in-vehicle hardware (Viswanath - Fig. 1-2 and par. 0032-0037 disclose vehicle hardware for feature triangulation). 

Regarding claim 10, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, wherein the sensor is a camera sensor, and wherein the camera sensor includes data indicating a camera position, a camera pointing direction, a camera field of view, or a combination thereof (Ganjineh - abstract).

Regarding claim 11, the scope and content of the claim recites an apparatus for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 14, the scope and content of the claim recites an apparatus for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 17, the scope and content of the claim recites a non-transitory computer-readable storage medium for performing the method of claim 1, therefore, being addressed as in claim 1.

Claim 2-3, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 20170186169 A1) in view of Ganjineh et al. (US 20200098135 A1) and Hagiya (US 20070195881 A1.

Regarding claim 2, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, further comprising: caching a most recent designated number of images of the real-time stream in a memory, wherein the re-arranged sequence of the two or more images is extracted from the memory (par. 0007, 0040 disclose memory for storing frame FIFO/LIFO). However, the reference is silent on details about storing the image in cache memory.
Hagiya discloses storing frame of image data in cache memory (Fig. 2 and par. 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Viswanath and Ganjineh, and have image data stored in cache memory, as taught by Hagiya because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to store image frame before processing.

claim 3, the combined teaching of Viswanath, Ganjineh, and Hagiya discloses the method of claim 2, wherein the caching further comprises updating the triangulation of feature based on one or more additional images real-time streamed from the sensor (Viswanath - Fig. fig. 7A-7J and par. 0055-0061, Fig. 9 disclose cloud point output is updated based on new frame data). 

Regarding claim 12, the scope and content of the claim recites an apparatus for performing the method of claim 2, therefore, being addressed as in claim 2.

 Regarding claim 13, the scope and content of the claim recites an apparatus for performing the method of claim 3 therefore, being addressed as in claim 3.

Regarding claim 18, the scope and content of the claim recites a non-transitory computer-readable storage medium for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 19, the scope and content of the claim recites a non-transitory computer-readable storage medium for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 20, the combined teaching of Viswanath, Ganjineh and Hagiya discloses the non-transitory computer-readable storage medium of claim 18, wherein the sequence of extracted images is based on movement of the feature relative to a center of each of the images (Viswanath - Fig. 3 and par. 0038 – “Individual tracks 320, 322 define the motion of the key points 308, 310, and 312 from frame to frame. The position of the 3D point 314 in the 3D scene can be determined by computing the back-projected 3D ray 316 originating from the camera center of frame n 302 and passing through key point 308 in frame n 302, computing the back-projected 3D ray 318 originating from the camera center of frame n+2 306 and passing through key point 312 in frame n+2 306, and finding the intersection 314 of the two rays 316, 318”).

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 20170186169 A1) in view of, Ganjineh et al. (US 20200098135 A1), and Anvari (US 20170371035 A1).

Regarding claim 5, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, however, silent on further details about claim 5.
(par. 0032-0038 disclose if the object move toward the sensor the image size on the second photo would be bigger, therefore, the reverse sequence of image includes a first image including a first image size of the feature being larger than a second image size of the feature in a second image). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Viswanath and Ganjineh, and have utilize feature size in image for determining movement, as taught by Anvari because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to determine the movement of object relative to camera

Regarding claim 15, the scope and content of the claim recites an apparatus for performing the method of claim 5, therefore, being addressed as in claim 5.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 20170186169 A1) in view of Ganjineh et al. (US 20200098135 A1) and Gupta (US 20160335510 A1).

Regarding claim 7, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, however, silent on details of claim 7.
Gupta discloses receiving real-time stream of vehicle trajectory; and performing the feature triangulation based on determining that the vehicle trajectory indicates that the vehicle has passed the feature or approached the feature to within a threshold distance (Fig. 4 and par. 0017-0031 disclose method for estimating displacement of moving object with respect to moving camera, it would be obvious for one of ordinary skill in the art to use the technique to determine whether the vehicle has pass an feature based on the displacement of the object). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Viswanath and Ganjineh, and have object displacement information calculated, as taught by Gupta because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to obtain information about moving object with respect to moving camera.

Regarding claim 16, the scope and content of the claim recites an apparatus for performing the method of claim 7, therefore, being addressed as in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 20170186169 A1) in view of, Ganjineh et al. (US 20200098135 A1), Gupta (US 20160335510 A1) and Chen (US 20190317519 A1)

Regarding claim 8, the combined teaching of Viswanath, Ganjineh and Gupta discloses the method of claim 7, however, silent on further details of claim 8.
Chen discloses wherein the threshold distance is based on obtaining a target image size of the feature in one of the images (par. 0056 – “In another embodiment, processing logic further searches a size of the projected image using a greedy search algorithm until a dimension of the projected image is within a predetermined threshold of the width or the height of the 2D bounding box, and determining the distance from the ADV to the object based on the size”). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Viswanath, Ganjineh and Gupta, and have distance estimation . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanath (US 20170186169 A1) in view of, Ganjineh et al. (US 20200098135 A1) and Zeng (US 20120310516 A1).

Regarding claim 21, the combined teaching of Viswanath and Ganjineh discloses the method of claim 1, wherein a vehicle trajectory indicates that the vehicle is traveling towards the feature during the drive when the images are captured.
Zeng discloses wherein a vehicle trajectory indicates that the vehicle is traveling towards the feature during the drive when the images are captured (Fig. 3-4 and par. 0032-0036).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Viswanath and Ganjineh, and have the accuracy of the vehicle location measurement enhanced, as taught by Zeng because doing so would apply a known technique to a known device (method, or product) .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG HONG/
Primary Examiner, Art Unit 2643